Exhibit 15.2 [Letterhead of Global Insight] Global Insight Wimbeldon Bridge House 5th Floor 1 Hartfield Road London SW19 3RU United Kingdom July 10, 2007 Ninetowns Internet Technology Group Company Limited 5th Floor, Union Plaza 20 Chaowai Street Beijing 100020 The People’s Republic of China Re:NINETOWNS INTERNET TECHNOLOGY GROUP COMPANY LIMITED ANNUAL REPORT ON FORM 20-F FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006 Dear Sirs, We hereby consent to the filing of this letter as an exhibit to the annual report on Form 20-F of Ninetowns Internet Technology Group Company Limited for the fiscal year ended December 31, 2006 with the U.S. Securities and Exchange Commission, and to the use therein of our name and certain data from our database(s). Yours faithfully, Global Insight, /s/ Reno Sio Reno Sio Director of Sales-Asia Pacific Business Intelligence Division
